                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF RHODE ISLAND

                                          )
UNITED STATES OF AMERICA,                 )
                                          )
     v.                                   )
                                                    C.A. No. 16-cr-6-JJM-PA S
                                          )
ADAM COBB,                                )
    Defendant.                            )
~~~~~~~~~~~~~-)
                          MEMORANDU M AND ORDER

JOHN J. MCCONNELL, JR., United States District Judge.

      Adam Cobb files his petition for post-conviction relief after having plead guilty

to a one-count Information alleging that he had distributed child pornography in

violation of 18 U.S.C. § 2252(a)(2).   He claims ineffective assistance of counsel.

Finding no basis for granting the extraordinary relief, the Court DENIES his Ivfotion

to Vacate. ECF No. 64.

I.    RELEVANT FACTS

      Adam Cobb is a former professor at the Naval War College. He was 47 years

old at all relevant times.   He plead guilty to having been involved in sending,

receiving and producing lascivious photographs of naked minor children.

      Mr. Cobb agreed to the truth of these facts at his change of plea:

      In January of 2015 ... the Rhode Island Internet Crimes Against
      Children [ICAC] Task Force received a referral from the National
      Center for Missing and Exploited Children that a person using the
      website "tumbler.com" with an account name of "ddlg-obey-daddy,"
      uploaded four image files containing suspected pornography.

      This information .. . led to a Rhode Island State Police investigation
      along with Homeland Security agents and other local law enforcement
officers that belong to the ICAC, and they applied for and obtained a
search warrant for the Defendant's house. That search warrant was
executed . . . and agents seized various computers and cellphones
belonging to the Defendant.

 ... during that search, a hard drive was seized, among other things,
pursuant to the warrant and was examined by a Rhode Island State
Police forensic analyst who discovered photographs and video footage of
a 17-yeal"old minor who it turned out was a citizen of the United
Kingdom ....

In the fall of 2014, the Defendant had this minor travel to the United
States unbeknownst to her parents to stay with him at his Tampa
residence. There the Defendant made multiple videos depicting himself
and the U.K. minor engaged in various sexual acts.

On that same computer, the forensic analyst also found nude still
images of this minor which involved a lascivious exhibition of the
genitals. Many of these images had been sent going back as far as
August 2013 ... They had been sent by the U.K. victim from England to
the Defendant via the internet.

. . . [T]he day after the execution of the state search warrant, agents had
encountered the Defendant while he was coming back from
international travel and seized an iPhone 6 from him at a border search
on that date.

[A]gents [thereafter] obtained a search warrant from this Court for that
iPhone 6. Forensic analysis of that phone .. . revealed that during the
same timeframe that the Defendant was having the U.K. victim come to
Florida, the Defendant was in communication with another minor, this
time a 16-year·old who lived outside of Rhode Island in the eastern part
of the United States. Forensic evidence from that iPhone revealed that
the Defendant was engaged in online Skype text chats and live camera
feeds with this victim. The Defendant identified himself as "Daddy Mike
69." The Defendant engaged in explicit sexual text messaging with this
victim.

For example, ... the Defendant told the victim that he wanted to engage
in anal intercourse with her, forcing himself into her even if it hurt her
because, "daddy wants to see your teen tears." The analyst also found
that the Defendant had engaged in screen captures by obtaining still
images of these live video exchanges that were taking place on Skype.




                                    2
      He engaged in screen captures of images from that live feed of the
      victim. The Defendant had saved these images onto his phone. These
      images depicted the United States victim ... engaged in sexually explicit
      conduct, including the lascivious exhibition of her genitals and acts of
      self-penetration of her genitals with a hairbrush as well as bobby pins
      being placed on her vaginal area. This victim was later interviewed ...
      and indicated that she posed and did these acts ... at the request of the
      Defendant. During these communications , the Defendant wanted to
      meet with her, but the victim cut off the relationship before that
      happened.

      Finally ... the forensic analysis of the Defendant's phone indicated that
      ... the Defendant sent by text message four sexually explicit images of
      the United States victim ... to an unknown recipient .... [T]he next day
      or later the same day ... he sent two more such images to that same
      recipient. Again, that recipient is unknown; but the sexually explicit
      images ... were accompanied by texts from the Defendant which said
      things like "this little bitch is sky long with me right now," "I did bobby
      pins on clit and nips," and "hairbrush action."

ECF No. 60 at 13-17.

II.   TRAVEL OF THE CASE

      Mr. Cobb was arrested and charged by complaint with Distribution and

Receipt of child pornography, in violation of 18 U.S.C. § 2252(a)(2). ECF No. 3. On

that same day, two experienced criminal defense attorneys entered their appearances

for Mr. Cobb. ECF Nos. 5 and 6. The Court at first detained Mr. Cobb but the

Magistrate Judge later released him on $1,000,000 full surety.

      The Government filed a series of motions to extend the 30-day time to indict

under the Speedy Trial Act, 18 U.S.C. § 3161(b), under the tolling provisions in 18

U.S.C. §3161(h). The parties stated they needed time to engage in plea negotiations,

as well as to view and digest the complex evidence accumulated against Mr. Cobb

during the investigation. Mr. Cobb's attorneys met with the prosecutor to review




                                          3
evidence and discuss the case. After seeing the evidence amassed against Mr. Cobb,

those attorneys proposed a guilty plea by Mr. Cobb.

      Mr. Cobb then fired these attorneys and retained new counsel. Much of the

pretrial work therefore began anew. ECF Nos. 25 and 26.

      Mr. Cobb's new attorney met with the Government who again reviewed the

evidence against Mr. Cobb, including the digital evidence and the images seized from

Mr. Cobb's electronic devices. As with Mr. Cobb's first attorneys, his new attorney

reasonably pursued a strategy of trying to minimize his ultimate sentence.

      Meanwhile, Mr. Cobb had collected several unauthorized electronic devices

while on pretrial release without Probation's approval. He also had renewed contact

with the victim and admitted he had violated his bail conditions. The Magistrate

Judge ordered him detained. ECF No. 33.

      After further extensive negotiations between the parties, the Government then

filed an agreed-to one-count Information and plea agreement. ECF Nos. 37 and 38.

Mr. Cobb appeared before the Magistrate Judge, who questioned him thoroughly

before accepting his waiver of indictment. ECF Nos. 39 and 62. Mr. Cobb then

pleaded guilty to the Information before this District Judge. ECF No. 60. During the

change-of-plea hearing, Mr. Cobb told this Court that he understood the rights he

was waiving by pleading guilty, and that he was fully satisfied with the advice his

attorneys had given him. Id at 5 ("THE COURT: Are you fully satisfied with the

representation that you've received from your counsel in this case, Mr. Cobb? THE




                                         4
DEFENDANT: I am."). Mr. Cobb admitted that the facts the Government had recited

were true. Id at 12-17.

      The Court sentenced Mr. Cobb according to the parties' joint recommendatio n

of 60 months of incarceration followed by ten years of supervised release and a

$25,000 fine. In sentencing Mr. Cobb, the Court stated:

      I'm going to accept the joint recommendation of the parties. I must say
      I do it reluctantly and I do it without a great deal of confidence in its
      correctness. I think it's too short. I think for the actions of the person
      that stands before me, looking at all the 3553 factors, Dr. Cobb, that you
      deserve a longer time of incarceration. *** [M]y analysis, Dr. Cobb, of
      the situation is that you used your tremendous talents and abilities and
      intellect and position in life to manipulate young people. I believe that
      of your fiancee, I believe that of the 16 year old in Florida, and that's
      disturbing. It's disturbing because I think these people were vulnerable
      and I think they were weak to your talented manipulation, and I think
      that's what has taken place here. But you'll have to live with that and
      will have to proceed accordingly.

ECF No. 63 at 16-17.

      A year later, Mr. Cobb filed this Motion to Vacate 1 under 28 U.S.C. § 2255.

ECF No. 64.2 He filed an Amended Memorandum in Support of his Motion to Vacate.

ECF No. 87.



      1 Mr. Cobb filed a Memorandum in support of his Motion (ECF No. 70) to which
the Government objected. ECF No. 84. Mr. Cobb also filed a Supplemental
Memorandum (ECF No. 86) and an Amended Memorandum (ECF No. 87), to which
the Government objected. ECF No. 93.
       2 Mr. Cobb has stated no disputed or supported facts that, if accepted, would

entitle him to relief, therefore the Court decided this motion without an evidentiary
hearing. See Rule 8(a) of the Rules Governing Section 2255 Proceedings. David v.
 United States, 134 F.3d 470, 477-78 (1st Cir. 1998) ("A prisoner who
invokes section 2255 is not entitled to an evidentiary hearing as a matter of right.
Even if a hearing is requested, a district court properly may forgo it when (1) the
motion is inadequate on its face, or (2) the movant's allegations, even if true, do not
entitle him to relief, or (3) the movant's allegations 'need not be accepted as true

                                          5
III.   APPLICABLE LAW

       Section 2255 provides for post·conviction relief if a court sentenced a petitioner

in violation of the Constitution or if the sentence is otherwise subject to collateral

attack. United States v. Addonizio, 442 U.S. 178, 185 (1979); David v. United States,

134 F.3d 470, 474 (1st Cir. 1998). In seeking to attack collaterally his sentence, the

petitioner bears the burden of proving "exceptional circumstances" that warrant

redress under§ 2255. See Hill v. United States, 368 U.S. 424, 428 (1962); Mack v.

United States, 635 F.2d 20, 26·27 (1st Cir. 1980). For example, an error of law must

constitute a "fundamental defect which inherently results in a complete miscarriage

of justice." Hill, 368 U.S. at 428; accoTd David, 134 F.3d at 474.

       The Sixth Amendment guarantees defendants the right to effective assistance

of counsel. Lema v. United States, 987 F.2d 48, 51 (1st Cir. 1993) (citing Stn'cldand

v. Washington, 466 U.S. 668, 687 (1984)). Even so, "[t]he Constitution does not

guarantee a defendant a letter·perfect defense or a successful defense; rather, the

performance standard is that of reasonably effective assistance under the

circumstances then obtaining." United States v. Natanel, 938 F.2d 302, 309·10 (1st

Cir. 1991).

       A defendant who claims that he was deprived of his Sixth Amendment right to

effective assistance of counsel must prove:



because they state conclusions instead of facts, contradict the record, or are
"inherently incredible."' To progress to an evidentiary hearing, a habeas petitioner
must do more than proffer gauzy generalities or drop self·serving hints that a
constitutional violation lurks in the wings." (citations omitted)).


                                            6
      (1)    that his counsel's performance fell below an objective standard of
             reasonablen ess; and
      (2)    a reasonable probability that, but for counsel's unprofessio nal errors,
             the result of the proceeding would have been different.

St1ickland, 466 U.S. at 687·88, 694; see also United States v. Manon, 608 F.3d 126,

131 (1st Cir. 2010). In assessing the adequacy of counsel's performance , a defendant

'"must identify the acts or omissions of counsel that are alleged not to have been the

result of reasonable professional judgment,' and the court then determines whether,

in the particular context, the identified conduct or inaction was 'outside the wide

range of professional ly competent assistance."' Manon, 608 F.3d at 131 (quoting

Stiickland, 466 U.S. at 690). As for the second prong, or the prejudice requirement ,

under St1ickland, a "reasonable probability is one sufficient to undermine confidence

in the outcome ... In making the prejudice assessment, [the court] focuses on the

fundamenta l fairness of the proceeding." Id.     Unless the petitioner makes both

showings, it cannot be said that the conviction resulted from "a breakdown in the

adversary process that renders the result unreliable." St1ickland, 466 U.S. at 687;

see also Reyes-Vejer ano v. United States, 117 F. Supp. 2d 103, 106 (D. P.R. 2000)

("The petitioner has the burden of proving both prongs of this test, and the burden is

a heavy one."). In sum, "[t]he benchmark for judging any claim of ineffectiveness

must be whether counsel's conduct so undermined the proper functioning of the

adversarial process that the trial cannot be relied on as having produced a just

result." Strickland, 466 U.S. at 686.

      St1ickland instructs, "[j]udicial scrutiny of counsel's performance must be

highly deferential." Id. at 689. The court "must indulge a strong presumption that


                                          7
counsel's conduct falls within the wide range of reasonable professional assistance;

that is, the defendant must overcome the presumption that, under the circumstances,

the challenged action 'might be considered sound trial strategy."' Id (quoting Michel

v. Louisiana, 350 U.S. 91, 101 (1955)). Moreover, "[a]n error by counsel, even if

professionally unreasonable, does not warrant setting aside the judgment of a

criminal proceeding if the error had no effect on the judgment." Id at 691. Finally,

"[a] fair assessment of attorney performance requires that every effort be made to

eliminate the distorting effects of hindsight, to reconstruct the circumstances of

counsel's challenged conduct, and to evaluate the conduct from counsel's perspective

at the time." Id. at 689.

         These same principles apply in the context of guilty pleas. See Hill, 474 U.S.

at 57. The Hill Court held that "the two·part Stdckland v. Washington test applies

to challenges to guilty pleas based on ineffective assistance of counsel." Id. at 58; see

also Padilla v. J(entucky, 559 U.S. 356, 371 n.12 (2010) ("In Hill, the Court

recognized-for the first time-that Strickland applies to advice respecting a guilty

plea."). In the context of guilty pleas, the first prong of the St1ickland test is just a

restatement of the standard of attorney competence described above. Hill, 474 U.S.

at 58.

         The second, or "prejudice," requirement, on the other hand, focuses on
         whether counsel's constitutionally ineffective performance affected the
         outcome of the plea process. In other words, in order to satisfy the
         "prejudice" requirement, the defendant must show that there is a
         reasonable probability that, but for counsel's errors, he would not have
         pleaded guilty and would have insisted on going to trial.




                                            8
Id at 59; see also Lafie.r v. Coope1; 566 U.S. 156, 163 (2012) ("In the context of pleas

a defendant must show the outcome of the plea process would have been different

with competen t advice."). The Hill Court reiterated that, as stated in Strickland ,

"these prediction s of the outcome at a possible trial, where necessary , should be made

objectivel y .... " 474 U.S. at 59·60; see also Padilla, 559 U.S. at 372 (noting, "to obtain

relief on this type of claim, a petitioner must convince the court that a decision to

reject the plea bargain would have been rational under the circumsta nces").

       Because the need for finality has "'special force with respect to conviction s

based on guilty pleas,"' a guilty plea may be attacked on collateral review only in

"strictly limited" circumsta nces. Bousley v. United States, 523 U.S. 614, 621 (1998)

(quoting United States v. Timmreck, 441 U.S. 780, 784 (1979)). In particular , "a

voluntary and intelligen t plea of guilty made by an accused person, who has been

advised by competen t counsel, may not be collateral ly attacked." Mab1y v. Johnson,

467 U.S. 504, 508 (1984). Thus, when a defendan t files a Section 2255 motion to

challenge the validity of a conviction under a guilty plea, "the inquiry is ordinarily

confined to whether the underlyin g plea was both counseled and voluntary ." United

States v. Broce, 488 U.S. 563, 569 (1989).

IV.    ANALYSIS OF FACTS AND LAW

       Mr. Cobb in large measure asserts that his attorneys were ineffective for

several reasons, including failing to object to delays pre·indict ment, failing to

challenge the constituti onality of various searches, and misadvisi ng him to waive his

right to a grand jury indictmen t and to plead guilty.




                                             9
       A. Ineffective Assistance of Counsel

       The Court first determines if Mr. Cobb's attorneys' performance fell below an

objective standard of reasonablen ess, and if so, whether the outcome would have been

different.

             1. Delay Pre·Indictm ent

       Mr. Cobb's primary claim is that his guilty plea was rendered defective through

the alleged failure of his counsel to investigate the reasons for the lO·month period

from his arrest until he pleaded to the Information .       Mr. Cobb argues that the

prosecution' s "failure" to secure an indictment during this time shows that the

Governmen t had a weak case, and indeed could not generate sufficient evidence to

obtain an Indictment. ECF No. 70 at 44·47.

       Mr. Cobb's analysis and conclusions are flawed.        It contains unsupported

innuendoes, conspiracy theories, and speculation about the reasons for the delay in

presenting this case to the grand jury. As set forth in the facts to which Mr. Cobb

voluntarily admitted at his change of plea, the Governmen t possessed overwhelmi ng

evidence of Mr. Cobb's guilt, which, if presented to a grand jury, would have likely

resulted in an indictment for various offenses. The Governmen t's evidence included

various sexually explicit images-som e which show Mr. Cobb producing those images-

of two separate minors. ECF No. 60 at 14·17.

       Thus, Mr. Cobb's attorney's "failure to investigate" this delay, was not a failure

at all, but the result of an apparent strategy to deal with the overpowerin g evidence

before him to minimize his client's ultimate sentence by negotiating with the




                                           10
Government and counseling his client to accept responsibilit y.       Counsels' pre-

indictment work to minimize Mr. Cobb's sentence was a strategy ultimately

successful.   Instead of quickly getting an easily-obtai ned indictment, the

Government , at the request of both of Mr. Cobb's attorneys, delayed going to the

grand jury to give his attorneys the time they needed to investigate various aspects

of the case, and to seek to compile information to mitigate any future sentence after

a guilty plea. See, e.g:, ECF No. 84-1. Mr. Cobb's attorneys spent time obtaining a

psychological examination of Mr. Cobb and obtaining character references for him.

SeeECF Nos. 48, 50, 51, and 52.

      Most important, the delay allowed his attorneys to negotiate with the

prosecution to forego charging him with manufactur ing child pornograph y-a charge

that would have imposed a 15-year mandatory minimum sentence.            There was

sufficient evidence to have supported a manufactur ing charge.       Moreover, even

without the mandatory minimum for manufacturi ng, Mr. Cobb was facing a

Sentencing Guidelines range of 121-151 months.

      Mr. Cobb's attorneys' strategy was reasonable, as evidenced when he obtained

the lowest possible sentence under law, despite a Guideline range twice as high as

the sentence he obtained, and even though the Court said it concluded the jail

sentence negotiated between the parties would have been longer but for their

negotiated agreement. ECF No. 63 at 16-17.




                                         11
      Thus, Mr. Cobb's attorneys' performance exceeded the standards under

Stlickland s first prong. The agreed ·to delay in presenting this case to the grand jury

was a smart, appropriate, and effective means to minimize Mr. Cobb's prison

exposure. Because Mr. Cobb's attorneys negotiated a significantly reduced sentence

in the face of overwhelming culpable evidence, potentially triple mandatory

minimum, and higher Guideline range, there certainly was no prejudice to him by

the delay in indicting him, or the waiver of his right to indictment.

             2. Suppression Issues

      Mr. Cobb faults his attorney for failing to investigate suppress10n issues

arising from the border seizure of his iPhone at the Dallas· Fort Worth airport. See

ECF No. 70 at 21·23, 32·35.

      "When a petitioner alleges that counsel was ineffective for failing to move to

suppress evidence, we require him to 'prove the motion was meritorious."' Long v.

United States, 847 F.3d 916, 920 (7th Cir. 2017) (quoting United States v. Cieslowski,

410 F.3d 353, 360 (7th Cir. 2005)); see also Jaynes v. Mitchell, 824 F.3d 187, 196 (1st

Cir. 2016) (holding that a claimant must show that underlying proposed suppression

motion must be meritorious); Koons v. United States, 639 F.3d 348, 351 ·52 (7th Cir.

2011) (holding that where defendant consented to search, ineffective assistance of

counsel claim fails as any motion to suppress would have been defeated). Mr. Cobb

cannot show that any motion to suppress the fruits of the border search would have

been meritorious.




                                          12
      First, the general rule is that there is a significant lower threshold for searches

made at the border.      United States v. Montoya de Hel'nandez, 473 U.S. 531, 538

(1985) ("Consistently, therefore, with Congress' power to protect the Nation by

stopping and examining persons entering this country, the Fourth Amendment's

balance of reasonableness is qualitatively different at the international border than

in the interior. Routine searches of the persons and effects of entrants are not subject

to any requirement of reasonable suspicion, probable cause, or warrant ... "); see also

AlmeI'da-Sanchez v. United States, 413 U.S. 266, 272-73 (1973). Here, there was only

a seizure of the phone; authorities did not search the phone until they obtained a

search warrant from the Magistrate Judge in federal court. See ECF No. 4 at 26-47.

      Second, even if a cell phone seizure such as occurred here at the border requires

reasonable suspicion, investigators possessed-at a minimum-reasonable suspicion

that Mr. Cobb's phone might contain child pornography. The search of Mr. Cobb's

computer under the state warrant revealed sexually explicit images of the U.K.

victim. The search also revealed that these images were sent via the internet from

overseas.   ICAC members are aware of the cell phone use in distributing child

pornography; indeed, as shown in the cell phone affidavit, several cell phones had

already been seized under the state warrant. ECF No. 4 at 35, if15. Accordingly,

investigators had, at a minimum, reasonable suspicion to search Mr. Cobb's phone

for child pornography.

      Finally, even if the Fourth Amendment makes demands that are more

stringent on border searches, the search here-only conducted under a search




                                          13
warrant-was conducted in good faith. United States v. Leon, 468 U.S. 897, 923·25

(1984).

      Mr. Cobb, for his part, puts forth no facts on which a hypothetical motion to

suppress would have succeeded as required when alleging ineffective assistance of

counsel in this context. Long; 847 F.3d at 921. Counsel's decision not to pursue

potential suppression remedies "was within the 'wide range of reasonable

professional assistance."'   United States v. Ortiz, 146 F.3d 25, 27 (1st Cir. 1998)

(decision not to pursue suppression motion not ineffective) (quoting Stnddancl, 466

U.S. at 686-87).

      B. Other Issues Raised by Mr. Cobb

      Mr. Cobb also brings claims alleging prosecutorial misconduct, judicial error,

violations arising from the conduct of law enforcement, and speedy trial violations. 3

      Mr. Cobb plead guilty to the charges brought against him. The U.S. Supreme

Court instructs that "[w]hen a criminal defendant has solemnly admitted in open

court that he is in fact guilty of the offense with which he is charged, he may not

thereafter raise independent claims relating to the deprivation of constitutional

rights that occurred prior to the entry of the guilty plea." Tollett v. Henderson, 411

U.S. 258, 267 (1973). The First Circuit has "assiduously followed the letter and spirit

of Tollett, holding with monotonous regularity that an unconditional guilty plea

effectuates a waiver of any and all independent non-jurisdictional lapses that may



      3  Mr. Cobb's allegations ofprosecutorial misconduct and judicial error largely
relate to the pre-indictment delay and suppression issues discussed and rejected in
the previous section.

                                          14
have marred the case's progress up to that point ... United States v. Cordero, 42
                                                       11




F.3d 697, 699 (1st Cir. 1994). The inquiry into Mr. Cobb's other claims, therefore

ends here.

V.    CONCLUSION

      Adam Cobb has failed to show any reason this Court should disregard his plea

of guilty. He claims ineffective assistance of counsel as a basis, but a review of the

facts establishes that just the opposite is true. Mr. Cobb faced a mandatory minimum

of 15 years of imprisonment, a Sentencing Guideline range of over ten years, and a

sentencing judge that felt that the negotiated jail time was insufficient. Both sets of

attorneys represented Mr. Cobb well by expertly negotiating a shorter time in prison

in the face of overwhelming evidence of guilty. The Court DENIES Mr. Cobb's Motion

to Vacate under 28 U.S.C. § 2255. ECF No. 64.




                                                                   •
John J. McConnell, Jr.
United States District Judge

November 16, 2018




                                          15
